Exhibit 10.1

 

LOGO [g60351ex10_1pg1nf.jpg]

 

Mietvertrag für gewerbliche Räume    Lease Agreement for Commercial Space
Zwischen    Of the one part: der gewoge AG, Kleinmarschierstraße 54-58, 52062
Aachen, vertreten durch den Vorstand, Herren Thomas Hübner und Ulrich Warner, ,
ebenda,    gewoge AG, Kleinmarschierstrasse 54-58, 52062 Aachen, represented by
the managing directors thereof, Messrs. Thomas Huebner and Ulrich Warner, ditto,
Umsatzsteuernummer Nr. Vermieter: DE121684276    VAT No. of Lessor: DE121684276,

 

Vermieter

  

 

Lessor;

und    and of the other: der Firma Abiomed Europe GmbH, Neuenhofer Weg 3, 52074
Aachen, vertreten durch Herrn Dirk Michels und Herrn Dr. Thorsten Sieß   
Abiomed Europe GmbH, Neuenhofer Weg 3, 52074 Aachen, represented by, Mr. Dirk
Michels and Dr. Thorsten Siess Mieter    Lessee wird folgender Mietvertrag
geschlossen:    hereby conclude the following Lease Agreement:

 

§ 1 Mietgegenstand

  

 

§ 1 Leased Object

1. Die auf dem Grundstück/im Hause    1. The rooms/spaces below located on the
real property/in the building at

 

Neuenhofer Weg 3-5, 52074 Aachen

  

 

Neuenhofer Weg 3-5, 52074 Aachen,

gelegenen nachstehenden Räume/Flächen, die in den Anlagen I – V beigefügten
Lageplänen rot gekennzeichnet sind:    which are marked in red in the site plans
attached in Annexes I – V :

Neuenhofer Weg Nr. 3, 52074 Aachen, sämtliche im 3. Obergeschoss gelegenen
Räumlichkeiten;

 

   Neuenhofer Weg Nr. 3, 52074 Aachen, all rooms located on the 3rd floor;

Büro-/Nebenfläche 671 m²

 

   Office/ancillary space 671 m² Neuenhofer Weg Nr. 5, 52074 Aachen, sämtliche
im Erdgeschoss, im 1. Obergeschoss, im 2. Obergeschoss und im 3. Obergeschoss
gelegenenen Räumlichkeiten („Mietobjekt);    Neuenhofer Weg Nr. 5, 52074 Aachen,
all rooms located on the ground floor, on the 1st, 2nd and 3rd floors (“leased
property);



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  2  von/of 25

 

Erdgeschoss

Ground floor

  

Büro-/Nebenfläche

Office/ancillary space

   560 m²

1. Obergeschoss

1st floor

  

Büro-/Nebenfläche

Office/ancillary space

   559 m²

2. Obergeschoss

2nd floor

  

Büro-/Nebenfläche

Office/ancillary space

   558 m²

3. Obergeschoss

3rd floor

  

Büro-/Nebenfläche

Office/ancillary space

   477 m²

Untergeschoss

Basement

  

Tiefgaragenstellplätze

Underground parking garage spaces

   43 Stck./spaces

Aussenbereich

Outside area

  

Aussenstellplätze

Outside parking spaces

   9 Stck./spaces

 

werden zum ausschließlichen Betrieb der Abiomed Europe GmbH als Büro-, Labor-,
Grau-, Rein- und Lagerräume vermietet.

 

  

shall be leased for the exclusive operation of Abiomed Europe GmbH as office,
laboratory, gray, sterile and storage room space.

 

2. Mitvermietet werden folgende Zubehörgegenstände: keine

 

  

2. The following accessories shall also be leased: none

 

3. Die ausgehändigten Schlüssel sind bei Beendigung des Mietverhältnisses
zurückzugeben; gleichzeitig hat der Mieter Schlüssel, die er zusätzlich auf
seine Kosten hat anfertigen lassen, kostenlos an den Vermieter auszuliefern oder
ihre Vernichtung nachzuweisen. Bevor der Mieter zusätzliche Schlüssel anfertigen
lässt, muss der Mieter die schriftliche Genehmigung des Vermieters einholen.

 

  

3 The delivered keys are to be returned upon cessation of the lease relation; at
the same time, the Lessee must deliver to the Lessor free of charge the keys
which the Lessee additionally had made at its own cost or document the
destruction thereof. Before the Lessee has additional keys made, the Lessee must
obtain the written approval of the Lessor.

 

Der Vermieter ist aus Gründen der Sicherheit des Gesamtobjekts berechtigt, bei
Verlust ausgehändigter oder durch den Mieter selbst beschaffter Schlüssel, auf
Kosten des Mieters die erforderliche Zahl von Schlüsseln und neuen Schlössern
anfertigen zu lassen; diese Regelung gilt entsprechend für die zentrale
Schließanlage des Anwesens.    The Lessor shall be entitled for the security of
the overall property to have the necessary number of new keys made at the
Lessee’s cost in the event of the loss of the delivered keys or keys procured by
the Lessee itself; this provision shall apply correspondingly to the central
lock system for the property.

 

§ 2 Mietzeit – Vertrag von bestimmter Dauer

  

 

§ 2 Term – Contract for a fixed period

1. Das Mietverhältnis beginnt am 01.07.2015 und endet am 30.06.2016,

 

  

1. The lease relation shall commence on 1st July 2015 and cease on 30 June
2016,.

 

Dem Mieter wird ein Optionsrecht von einem weiteren Jahr, d.h. bis zum
30.06.2017, eingeräumt. Das Optionsrecht muss mindestens bis zum
31.12.2015schriftlich durch den Mieter geltend gemacht werden.

 

  

The Lessee shall be granted an option of one additional year, i.e. until 30 June
2017. The option must be exercised in writing by the Lessee prior to 31 December
2015 at the latest.

 

Danach wird dem Mieter ein weiteres Optionsrecht um 6 Jahre und 1 Monat bis zum
31.07.2023 eingeräumt. Dieses Optionsrecht muss spätestens bis    Thereafter, a
further option of six years and 1 month until 31 July 2023 shall be granted to
the Lessee. This option must be exercised in writing



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  3  von/of 25

 

zum31.01.2017 schriftlich durch den Mieter geltend gemacht werden.

 

   by the Lessee prior to 31 January 2017 at the latest.

Danach wird dem Mieter ein weiteres Optionsrecht von weiteren fünf Jahren, d. h.
bis zum 31.07.2028, eingeräumt unter der zwingenden Voraussetzung der
gleichlautenden Optionsausübung gemäß § 3 des Gewerberaummietvertrages zwischen
den Parteien vom 19.07.2013 bzw. 29.07.2013 bezüglich der dort von der
Vermieterin an die Mieterin vermieteten anderweitigen Flächen.

 

   Thereafter the Lessee shall be granted an option for a further five years,
i.e. until 31 July 2028. subject to the mandatory precondition that the
equivalent option has also been exercised under §3 of the commercial lease
contract between the parties dated 19th / 29th July 2013 in relation to the
other premises let thereunder by the Lessor to the Lessee.

Das Optionsrecht muss mindestens bis zum 31.01.2023 schriftlich durch den Mieter
geltend gemacht werden und besteht nicht, wenn nicht o.g. Voraussetzung erfüllt
wird (gleichzeitige und gleichlautende Optionsausübung durch die Mieterin auch
im Rahmen des Gewerberaummietvertrages zwischen den Parteien vom 19.07.2013 bzw.
29.07.2013).

 

   This option must be exercised in writing by the Lessee prior to 31 January
2023 at the latest and shall not apply if the above condition is not fulfilled
(simultaneous and identical exercise by the Lessee of the option under the
commercial lease contract between the parties dated 19th / 29th July 2013).
Danach wird ein weiteres Optionsrecht um ganze Jahre, maximal jedoch um fünf
Jahre, d. h. bis zum 31.7.2033 eingeräumt – ebenfalls unter der zwingenden
Voraussetzung der gleichlautenden Optionsausübung gemäß § 3 des
Gewerberaum-mietvertrages zwischen den Parteien vom 19.07.2013 bzw. 29.07.2013
bezüglich der dort von der Vermieterin an die Mieterin vermieteten anderweitigen
Flächen. Dieses Optionsrecht muss spätestens bis zum 31.01.2028 schriftlich
durch den Mieter geltend gemacht werden und besteht nicht, wenn nicht o.g.
Voraussetzung erfüllt wird (gleichzeitige und gleichlautende Optionsausübung
durch die Mieterin auch im Rahmen des Gewerberaummietvertrages zwischen den
Parteien vom 19.07.2013 bzw. 29.07.2013).    Thereafter, a further option shall
be granted for entire years, though up to a maximum of five years, i.e. until 31
July 2033 also subject to the mandatory precondition that the equivalent option
has also been exercised under §3 of the commercial lease contract between the
parties dated 19th / 29th July 2013 in relation to the other premises let
thereunder by the Lessor to the Lessee. This option must be exercised in writing
by the Lessee prior to 31 January 2028 at the latest and shall not apply if the
above condition is not fulfilled (simultaneous and identical exercise by the
Lessee of the option under the commercial lease contract between the parties
dated 19th / 29th July 2013). 2. Nach Beendigung des Mietverhältnisses kommt
eine stillschweigende Vertragsverlängerung gem. § 545 BGB nicht in Betracht.   
2. After the cessation of the lease relation, no tacit contractual extension
pursuant to § 545 of the Civil Code shall come into consideration.

 

§ 3 Außerordentliches Kündigungsrecht des Vermieters

  

 

§ 3 Extraordinary Right to Termination of the Lessor

1. Der Vermieter kann das Mietverhältnis ohne Einhaltung einer Kündigungsfrist
mit sofortiger Wirkung kündigen,

 

  

1. The Lessor may terminate the lease relation without observing any notice
period with immediate effect if the Lessee:

 

a) wenn der Mieter ungeachtet einer schriftlichen Abmahnung des Vermieters
entweder für zwei aufeinanderfolgende Termine mit der Entrichtung des Mietzinses
oder eines nicht unerheblichen Teils des    a) irrespective of a written warning
by the Lessor is in default for two consecutive deadlines with the payment of
the rent or a not inconsiderable portion of the rent;



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  4  von/of 25

 

Mietzinses in Verzug ist;   

oder in einem Zeitraum, der sich über mehr als zwei Termine erstreckt, mit der
Entrichtung des Mietzinses in Höhe eines Betrages in Verzug gekommen ist, der
den Mietzins für zwei Monate erreicht, wobei die schriftliche Abmahnung bereits
nach Eintritt des Verzugs mit dem Mietzins für einen Termin bzw. in Höhe eines
Betrags, der den Mietzins für einen Monat erreicht, versandt werden kann;

 

  

or in the period which extends beyond two deadlines is in default with the
payment of rent in an amount reaching the rent for two months; nevertheless, a
written warning notice may be sent after the Lessee has defaulted in respect of
the rent for only one payment deadline or for a sum amounting to only one
month’s rent;

 

b) wenn der Mieter, ungeachtet einer schriftlichen Abmahnung des Vermieters,
einen vertragswidrigen Gebrauch der Mietsache fortsetzt, insbesondere ohne
schriftliche Erlaubnis des Vermieters die Mietsache zu anderen als in § 1 Ziff.
1 genannten Zwecken benutzt, bei unbefugter Untervermietung oder sonstiger
Gebrauchsüberlassung an Dritte und wenn er die Rechte des Vermieters in
erheblichem Maße verletzt (vgl. § 11 Ziff. 4);

 

  

b) irrespective of a written warning by the Lessor, continues to use the leased
premises in breach of contract, particularly uses the leased premises for
purposes other than those mentioned in § 1(1) without the written permission of
the Lessor, sublets the premises in an unauthorized fashion or provides them to
third parties in another fashion for use and if the Lessee infringes on the
rights of the Lessor to any significant degree (cf. § 11(4));

 

c) wenn der Mieter in solchem Maße seine Verpflichtungen verletzt, daß dem
Vermieter die Fortsetzung des Mietverhältnisses nicht zugemutet werden kann,
insbesondere trotz schriftlicher Abmahnung des Vermieters Mietzahlungen
weiterhin verspätet (insgesamt oder nur in Teilbeträgen) leistet oder schuldhaft
gegen in diesem Vertrag statuierte Pflichten verstößt;

 

  

c) breaches its obligations to a degree so significant that the Lessor can no
longer be reasonably expected to continue the lease relation, particularly
continues to render rent payments late (in whole or in part) despite a written
warning from the Lessor, or negligently breaches duties stipulated in this
Agreement;

 

2. Die Kündigung hat schriftlich zu erfolgen.

 

  

2. Termination must be made in writing.

 

3. Daneben gelten auch alle weiteren außerordentlichen jeweils gültigen
gesetzlichen Kündigungstatbestände, sowie alle diejenigen, die in der
Rechtsprechung des BGH anerkannt sind.    3. In addition, all further
extraordinary and valid states of affairs justifying termination as stipulated
by law and all those recognized by the legal rulings of the German Federal
Supreme Court shall also apply.

 

§ 4 Miete und Nebenkosten

  

 

§ 4 Rent and Ancillary Costs

1. Die Miete beträgt bei Vertragsabschluss monatlich

 

  

1. From the closing date of this Agreement the monthly rent shall amount to

 

a) Grundmiete

  

Basic Rent

 

Raumart

Type of Space

  

Lage

Location

  

Fläche / Anzahl

Space / Number

  

m²-Preis / je Stp.

m² Price / per Unit

  

Summe / Gesamt

Total

Büro-/Nebenfläche

Office/ancillary space

  

Hs.Nr.3,

3. OG

   671,00 m²    6,60 €    4.428,60 €



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  5  von/of 25

 

  

Building No.3,

3rd floor

        

Büro-/Nebenfläche

Office/ancillary space

  

Hs.Nr.5,

EG

Building No.5,

ground floor

   560,00 m²    6,60 €    3.696,00 €

Büro-/Nebenfläche

Office/ancillary space

  

Hs.Nr.5,

1. OG

Building No.5,

1st floor

   559,00 m²    6,60 €    3.689,40 €

Büro-/Nebenfläche

Office/ancillary space

  

Hs.Nr.5,

2. OG

Building No.5,

2nd floor

   558,00 m²    6,60 €    3.682,80 €

Büro-/Nebenfläche

Office/ancillary space

  

Hs.Nr.5,

3. OG

Building No.5,

3rd floor

   477,00m²    6,60 €    3.148,20 €

Tiefgaragenstellplatz

Underground parking garage space

  

UG

basement

   43    35,00 €    1.505,00 €

Außenstellplatz

Outside parking space

  

Aussen

outside

   9    20,00 €    180,00 €            

 

Gesamt

Total

            20.330,00€

 

b) Betriebs-/Heizkostenvorauszahlungen

  

Advance payments for operating/heating costs

 

Vorauszahlung Betriebskosten

Advance payment for operating costs

     3.000,00 €   

Vorauszahlung Heizkosten

Advance payment for heating costs

     1.500,00 €      

 

 

 

Gesamt netto

Net total

             24.830,00€   

 

c) Umsatzssteuer / Mehrwertsteuer

  

Turnover tax / value-added tax

 

19 % MWSt.

19% VAT

     4.717,70 €      

 

 

 

Gesamt brutto

Gross total

             29.547,70€      

 

 

 

 

d. Hinweis zur Umsatzsteueroption:

  

d. Notes regarding the turnover tax option:



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  6  von/of 25

 

Wie aus der Angabe der Umsatzsteuernummer des Vermieters im Rubrum des
Vertrages, aber auch aus vorher gehenden Eintragung zur Grundmiete, monatlichen
Betriebskostenvorauszahlungen und darauf insgesamt entfallener Umsatzsteuer zu
sehen, optiert der Vermieter zur Umsatzsteuer im Rahmen dieses
Gewerberaummietvertrages. Dem Mieter ist dies bekannt und von ihm ausdrücklich
anerkannt. Insbesondere versichert der Mieter, dass er ein Unternehmen im Sinne
des UStG ist und dass er im Objekt nur solche Umsätze tätigt, die den
Vorsteuerabzug nicht ausschließen. Des Weiteren verpflichtet sich der Mieter,
bei etwaiger genehmigter Untervermietung nur solche Untermieter zu akzeptieren,
die ebenfalls ausschließlich umsatzsteuerpflichtige Gewerbe betreiben, sowie
diesen Untermietern im eigenen Untermietvertrag die Verpflichtung weiterzugeben,
ausschließlich umsatzsteuerpflichtiges Gewerbe im Objekt zu betreiben.    As is
evident from the turnover tax number specified by the Lessor in the caption to
this Agreement and also from the preceding entry for the basic rent, monthly
advance payments for operating costs and the total turnover tax incurred
thereon, the Lessor has opted to participate in the turnover tax system within
the framework of this Commercial Space Lease Agreement. The Lessee is aware of
and expressly recognizes this. In particular, the Lessee represents that the
Lessee is an enterpriser in the terms of the Turnover Tax Act and that the
Lessee will only earn turnover in the property which does not exclude the input
tax deduction. The Lessee further agrees that, if sub-letting is permitted, it
will accept only sub-tenants whose business in the property also generates only
taxable turnover and that in its own sub-lease contract it will pass the
obligation to carry out only taxable business in the property to its
sub-tenants. Missachtet der Mieter diese Grundsätze und Voraussetzungen, wird er
dem Vermieter verschuldensunabhängig zum Ersatze all derjenigen Schäden
verpflichtet sein, die aus der Missachtung dem Vermieter entstehen.    If the
Lessee disregards these principles and prerequisites, the Lessee shall be
obliged to compensate the Lessor for all damage incurred by the Lessor based on
the Lessee’s defiance.

e.Die in zuvor geregelter Mietberechnung enthaltenen Flächenangaben dienen
ausdrücklich nicht der Festlegung einer Sollbeschaffenheit des Mietobjektes. Sie
dienen nur zur Festlegung eines angemessenen Mietzinses, wobei die
Sollbeschaffenheit sich ausschließlich aus der örtlichen Flächenangabe des
Mietobjektes ergibt.

  

e.The specified spaces in the above-regulated rent calculation expressly do not
serve to determine any owed features of the Leased Object. They merely serve to
determine adequate rent, whereby the owed features shall exclusively result from
the in-situ specification of the space of the Leased Object.

2. Die Änderung der Grundmiete netto einschließlich Umsatzsteuer richtet sich
nach § 5 des Mietvertrages.

 

3. Folgende Nebenkosten werden neben der Grundmiete umgelegt, wobei die Mieterin
den betriebsbedingten Strom auf eigener Vertragsgrundlage und auf eigene Kosten
vom zuständigen Versorger zu beziehen hat. Hilfsweise bzw. im Übrigen sind
folgende Betriebskosten immer umlagefähig (mit X gekennzeichnet = einschlägig),
sofern von der Vermieterin vorfinanziert:

  

2. The change in the net base rent including value added tax is governed by § 5
of the lease agreement.

 

3. The following ancillary costs shall be allocated in addition to the basic
rent, whereby the Lessee must procure the power conditioned by its operations
based on its own contracts and at its own cost from the competent utility
provider. Alternatively or otherwise, the following operating costs shall always
be subject to allocation (if marked with X = applicable), if pre-financed by the
Lessor:

X    X a) Die Betriebskosten im Sinne der Betriebskostenverordnung in der
jeweils gültigen Fassung, zumindest nachstehende (angekreuzt):    a) The
operating costs in the terms of the Operating Code Ordinance as amended, though
at least the following (marked with “x”): - x Kosten des Betriebs und der
Unterhaltung der    - x costs of the operation and maintenance of



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  7  von/of 25

 

Heizungs- und Warmwasseranlage    the heating and hot water system; - x Kosten
der Wasserversorgung    - x costs of the water supply; - x Kosten der
Entwässerung (einschließlich Regenwasser/Oberflächenwasser)    - x costs of the
drainage (including rainwater/surface water); - x Kosten des Betriebs und der
Unterhaltung des Aufzuges    - x costs of the operation and maintenance of the
elevator; - x Grundsteuer    - x property tax; - x Straßenreinigung/Winterdienst
   - x street cleaning/winter service; - x Schornsteinreinigung    - x chimney
sweeping; - x Reinigung des Gebäudes und der Nebenanlagen und
Ungezieferbekämpfung    - x cleaning of the building and ancillary facilities
and pest control; - x Hauswart    - x building superintendent; - x Gartenpflege
   - x gardening; - x Versicherungsbeiträge    - x insurance premiums; - x
Beleuchtungskosten/Allgemeinstrom    - x lighting costs/general power; - x
Kosten des Betriebs und der Unterhaltung der Lüftungsanlage und/oder Klimaanlage
   - x costs of the operation and maintenance of the ventilation system and/or
air conditioner; - x Kosten des Betriebs und der Unterhaltung von vorhandenen
Feuerlösch- und Brandschutzeinrichtungen (z.B. Rauchabzüge, Brandmelde- und
Sprinkleranlagen etc.) Anmerkung: Die Kosten für individuell geforderte
Brandschutzeinrichtungen, die für den Betrieb des Mieters notwendig und
gefordert sind (z.B. Feuerlöscher etc.) werden durch den Mieter auf seine Kosten
eingebracht und betrieben, unterhalten und gewartet.    - x costs of the
operation and maintenance of the existing fire extinguishers and fire protection
equipment (e.g. smoke extractors, fire alarm and sprinkler systems, etc.) Note:
The costs for the required pieces of fire safety equipment necessary or required
for the Lessee’s operations (e.g. fire extinguishers, etc.) shall be brought
into the premises, operated, maintained and serviced by the Lessee; - x Kosten
des Betriebs und der Unterhaltung von vorhandenen Toranlagen (z.B. elektrische
Rolltore), sofern diese nicht unmittelbar durch den Mieter auf seine Kosten
eingebracht und betrieben, unterhalten und gewartet werden.    - x costs of the
operation and maintenance of the existing gate systems (e.g. electric rolling
gates), unless these are brought into the premises directly by the Lessee and
operated, maintained and serviced at its cost; - x Müllabfuhr / Mülltonnen,
sofern vom Mieter benötigt und/oder ein Restmüllvolumen bei der zuständigen
Behörde je nach Gewerbebetrieb abgenommen werden muss.    - x garbage
disposal/garbage containers, if needed by the Lessee; and/or a residual garbage
volume must be picked up by the competent authorities due to the business
operations; - x Heiz- und Warmwasserkosten    - x heating and hot water costs; -
x Sonstige Betriebskosten (z.B.: Objektbewachung, Sicherheitsdienst,
Gemeinschaftsantennenanlage, Breitbandkabelanlage oder nach Abschluss des
Vertrages neu eingeführte und das Mietobjekt betreffende Steuern,
Gebühren,Beiträge und Prämien sowie die Kosten für Maßnahmen an den Gebäuden,
die aufgrund nach Abschluss des Vertrages wirksam werdender gesetzlicher oder
behördlicher Anordnungen erforderlich werden; ebenso Kosten für Betrieb und
Wartung von Rauchgasanlagen, Rauchmeldern, Legionellenprüfung,
Dichtigkeitsprüfungen von Leitungen)    - x miscellaneous operating costs (e.g.:
property surveillance, security service, community antenna system, broadband
cable system or taxes, fees, contributions, premiums and costs relating to the
Leased Object that are introduced after the closing of this Agreement and the
cost for measures to the buildings that are necessary based on legal or
administrative orders which become valid after the closing of this Agreement;
likewise, costs for the operation and maintenance of exhaust extractors, smoke
alarms, legionella testing, testing of seals in lines). x    x b) Strom –
Energiekosten, sofern diese nicht unmittelbar von Dritten bezogen werden können
   b) Power and energy costs, insofar as these cannot be procured directly from
third parties. x    x



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  8  von/of 25

 

x    x ) c) Eigenleistungen des Vermieters dürfen bei den Betriebs- und
Verwaltungskosten in Höhe der ersparten Kosten für gleichwertige Leistungen
Dritter angesetzt werden, jedoch ohne Ansatz der Umsatzsteuer.    ) c) The
Lessor’s own performances may be applied to the operating and administrative
costs in the amount of the saved costs for equivalent performances of third
parties, though without applying turnover tax.

4. Für die gemäß Ziffer 3 erhobenen Nebenkosten sind monatliche Vorauszahlungen
entsprechend § 4 b zu leisten.

  

4. For the ancillary costs charged pursuant to No. 3, monthly advance payments
are to be rendered in accordance with § 4b.

5. Verteilungsmaßstäbe

   5. Distribution criteria a) Die Verteilung der Heiz- und
Warmwasserversorgungskosten erfolgt nach dem unter § 9 festgelegten
Umlageschlüssel.    a) The heating and hot water supply costs shall be
distributed in accordance with the allocation key determined under § 9. b) Die
Kosten der Warmwasserversorgung werden nach dem Verbrauch des Gebäudes/der
Wirtschaftseinheit abgerechnet, soweit entsprechende Meßeinrichtungen vorhanden
sind. Andernfalls werden sie nach folgendem Umlegungsschlüssel verteilt: nach
qm-Nutzfläche    b) The costs of the hot water supply shall be settled in
accordance with the consumption of the building/economic unit, insofar as
corresponding metering equipment is available. Otherwise, they shall be
distributed in accordance with the following allocation key: by m² of usable
space c) Die Kosten der Entwässerung werden entsprechend den Kosten der
Wasserversorgung umgelegt.    c) The costs of the drainage shall be allocated in
accordance with the costs of the water supply. d) Die Aufzugskosten werden nach
dem unter § 10 festgelegten Verteilungsschlüssel umgelegt.    d) The elevator
costs shall be allocated in accordance with the distribution key determined
under § 10. e) Alle übrigen Betriebskosten und die Verwaltungskosten werden nach
dem Verhältnis der Nutz-/Wohnflächen des Gebäudes/der Wirtschaftseinheit
verteilt, soweit nicht folgender Umlegungsmaßstab vereinbart ist: nach
qm-Nutzfläche    e) All other operating and administrative costs shall be
distributed in the ratio of the usable/residential space of the
building/economic unit, unless the following allocation key is agreed: by m² of
usable space f) Soweit infolge der Benutzungsart der Sache dem Vermieter
besondere Kosten entstehen (z.B.: Zuschlag zur Feuerversicherung, zusätzliche
Müllbehälter), werden diese Beträge in voller Höhe auf den Mieter umgelegt. Der
Vermieter kann die Umlegungsmaßstäbe nach billigem Ermessen ändern, wenn Gründe
einer ordnungsgemäßen Bewirtschaftung des Gebäudes/der Wirtschaftseinheit dies
erfordern.    f) Insofar special costs are incurred by the Lessor as a
consequence of the type of use of the thing (e.g.: premium for fire insurance,
additional garbage containers), these amounts shall be allocated to the Lessee
in full. The Lessor may alter the allocation criteria at its fair discretion, if
reasons of proper management of the building/economic unit so require.

6. Über die Vorauszahlungen ist jährlich abzurechnen. Der Vermieter kann den
Abrechnungszeitraum aus Zweckmäßigkeitsgründen ändern. Im Falle der Erhöhung
oder der Verringerung

  

6. The advance payments are to be settled annually. The Lessor may alter the
settlement period for reasons of expediency. In the event of an increase or
decrease in the ancillary costs, the



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  9  von/of 25

 

der Nebenkosten ist der Vermieter berechtigt, die Vorauszahlungen mit Wirkung
des auf die Jahresabrechnung folgenden Monats neu festzusetzen. Für neu
entstehende Neben-, insbesondere Betriebskosten kann der Vermieter ab dem
Zeitpunkt der Kenntnisnahme angemessene Vorauszahlungen verlangen.    Lessor
shall be entitled to redetermine the advance payments with effect from the month
following the annual settlement. For newly arising ancillary (particularly
operating) costs, the Lessor may request reasonable advance payments as of the
date the Lessor becomes aware thereof.

7. Treten Erhöhungen von Betriebskosten ein, so ist der Vermieter berechtigt,
die Erhöhungen durch schriftliche Erklärung anteilig auf den Mieter umzulegen;
in der Erklärung ist der Grund für die Umlage zu bezeichnen und zu erläutern. Im
Falle von rückwirkenden Erhöhungen der Betriebskosten wirkt die Erklärung des
Vermieters auf den Zeitpunkt der Erhöhung zurück.

  

7. If increases in operating costs occur, the Lessor shall be entitled to
allocate the increases by written declaration on a prorated basis to the Lessee;
the ground for the allocation is to be designated and explained in the
declaration. In the event of retroactive increases in the operating costs, the
declaration of the Lessor shall have retroactive effect to the date of the
increase.

Dies gilt auch, wenn nach Abschluß des Mietvertrages Betriebskosten im Sinne der
Betriebskostenverordnung neu entstehen bzw. anfallen.

Ermäßigen sich die Betriebskosten, so sind sie vom Zeitpunkt der Ermäßigung ab
entsprechend herabzusetzen.

  

This shall also apply if operating costs in the terms of the Operating Cost
Ordinance arise or are incurred after the closing of this Lease Agreement.

If operating costs decrease, they are to be reduced from the date of the
decrease.

§ 5 Änderung der Miete    § 5 Change in Rent Die Parteien sind sich einig
darüber, dass im Falle der wirksamen Optionsausübungen durch die Mieterin gemäß
§ 2 des Mietvertrages sich die von der Mieterin zu zahlende Grundmiete netto
(also dann jeweils zzgl. der Umsatzsteuer) nach folgender Staffel für alle
Büro-/ und Nebenflächen in Hs.Nr.3, 3.OG sowie in Hs.Nr.5, EG, 1.OG, 2. OG, 3.OG
laut tabellarischer Aufstellung in § 4 hiesigen Vertrages erhöht:    The parties
agree that in the event of the effective exercise of the options by the Lessee
in accordance with § 2 of the lease, the basic rent net amount (VAT to be added)
to be paid by the Lessee for all Office / and secondary areas in Hs.Nr.3, 3rd
floor, as well as in Hs.Nr.5, ground, 1st, 2nd floor, 3rd floor, corresponding
to the table under § 4 of this agreement will increase according to the
following graduated price scale:

 

ab dem/

start date

   Für/for    QM/m²          

auf sodann

pro QM/new
price/m²

     neue Grundmiete
ab dann/new basic
rent  

01.07.2017

  

Büro-/Nebenfläche

Office/ancillary space

   2825      m²         7,50  €       21.187,50  € 

01.07.2018

  

Büro-/Nebenfläche

Office/ancillary space

   2825      m²         7,61  €       21.498,25  € 

01.07.2019

  

Büro-/Nebenfläche

Office/ancillary space

   2825      m²         7,73  €       21.837,25  € 

01.07.2020

  

Büro-/Nebenfläche

Office/ancillary space

   2825      m²         7,84  €       22.148,00  € 

01.07.2021

  

Büro-/Nebenfläche

Office/ancillary space

   2825      m²         7,96  €       22.487,00  € 

01.07.2022

  

Büro-/Nebenfläche

Office/ancillary space

   2825      m²         8,08  €       22.826,00  € 



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  10  von/of 25

 

01.07.2023

  

Büro-/Nebenfläche

Office/ancillary space

   2825      m²         8,20 €         23.165,00 €   

 

Zu den jeweils neuen Grundmieten treten sodann jeweils die dann gültigen
Betriebs- und Heizkostenvorauszahlungen, sowie die jeweils gültige Umsatzsteuer
hinzu. Zudem bleiben Stellplatzmieten unverändert.    In addition to each new
base rent the respective applicable advanced payments for operating and heating
costs as well as for the applicable VAT will be added. The rates for parking
spaces will remain unchanged. § 6 Sicherheitsleistung    § 6 Provision of
Security 1. Der Mieter verpflichtet sich unwiderruflich wegen sämtlicher
Forderungen des Vermieters zu folgender Sicherheitsleistung:    1. The Lessee
hereby agrees to provide the following security regarding all claims of the
Lessor: in der Höhe von 3 Monatsgrundmieten netto, mithin in Höhe eines Betrages
von 60.990,00€    in the net amount of three months’ basic rent, thus in the
amount of € 60.990,00 die sofort, hilfsweise nach gesetzlicher Maßgabe fällig
ist.    which shall be due immediately or, alternatively, in accordance with the
provisions of law. Der Mieter verpflichtet sich, eine selbstschuldnerische
Bürgschaft einer deutschen Bank zum Nennbetrag mit dem Zusatz „auf erste
Anforderung” beibringen und für die Dauer des Mietverhältnisses bei dem
Vermieter zu hinterlegen.    The Lessee hereby agrees to provide an absolute
guarantee from a German bank in the nominal amount with the addition “payable
upon first demand” and to deposit such guarantee with the Lessor for the term of
the lease relation. 2. Der Vermieter ist zur Aufrechnung mit Ersatzforderungen
wegen Veränderungen oder Verschlechterungen der Mietsache durch den Mieter gegen
den Anspruch des Mieters auf Kautionsrückzahlung berechtigt. Die Möglichkeit der
Verrechnung der Kaution auch mit verjährten Forderungen des Vermieters folgt im
Einzelnen den Regularien des § 215 BGB, der wörtlich zitiert, wie folgt lautet:
   2. The Lessor shall be entitled to set off compensation claims due to changes
or deterioration in the leased premises by the Lessee against the Lessee’s claim
to repayment of the security deposit. The detailed formalities for setting off
statute-barred claims due to the Landlord shall be as provided for in Civil Code
[BGB] §215, which reads word for word as follows: §215 BGB Aufrechnung und
Zurückbehaltung nach Eintritt der Verjährung    Civil Code §215: Set-off and
right of retention after a claim is statute-barred Die Verjährung schließt die
Aufrechnung und die Geltendmachung eines Zurückbehaltungsrechts nicht aus, wenn
der Anspruch in dem Zeitpunkt noch nicht verjährt war, in dem erstmals
aufgerechnet oder die Leistung verweigert werden konnte.    Limitation of
actions does not exclude set-off and the assertion of a right of retention if
the claim was not yet statute-barred at the time when the set-off could first
have been made or performance first refused. Im Übrigen darf die Vermieterin ein
Kautionsguthaben gegen Schadenersatzforderungen wegen Verschlechterung der
Mietsache, gegen Betriebskostenrückstände aus Abrechnungen, gegen notwendige
Rechtsverfolgungskosten in gesetzlicher    Otherwise, the Lessor may net out any
credit balance of the security deposit with damage compensation claims due to
the deterioration of the leased premises, with arrears in operating



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  11  von/of 25

 

Höhe, die durch schuldhafte Pflichtverletzungen der Mieterin bedingt wurden,
gegen Verzugsschäden- und Zinsen im Übrigen und gegen Mietschulden verrechnen –
in dieser Reihenfolge. Der Vermieter wird dem Mieter eine Liste aller Kosten und
Schäden zur Prüfung bereitstellen bevor er irgendwelche Kosten mit der Kaution
verrechnet.    costs based on settlement statements, with the necessary costs of
legal prosecution as stipulated by law which are conditioned by negligent
breaches of duty on the part of the Lessee, with default damage and interest and
with rent in arrears, in this order. The Lessor will provide the Lessee with a
list of all costs and damages for his review before he sets off any cost against
the deposit. 3. Der Mieter erkennt an, daß er zu einer Verrechnung der Mieten
und Nebenkosten oder sonstigen Forderungen, soweit diese nicht unbestritten oder
rechtskräftig festgestellt worden sind, mit der Kaution nicht berechtigt ist.   
3. The Lessee acknowledges that the Lessee is not entitled to net out the rent
and ancillary costs or other claims with the security deposit, unless this is
undisputed or declared by non-appealable judgment. § 7 Zahlung der Miete und
Nebenkosten    § 7 Payment of the Rent and Ancillary Costs

1. Der Gesamtbetrag der monatlichen Miete einschließlich Nebenkosten (und
Umsatzsteuer) ist jeweils im voraus, spätestens am 3. Werktag des Monats, an den
Vermieter oder an die von ihm zur Entgegennahme ermächtigte Person oder Stelle
bzw. auf das Konto der Aareal Bank Wiesbaden

 

IBAN:        DE 48 55010400 0000137935

BIC:           AARBDE5WDOM

 

kostenfrei zu zahlen.

  

1. The total amount of monthly rent, including ancillary costs (and turnover
tax) shall be payable in advance free of charge on the third working day of the
month at the latest to the Lessor or the person or agent authorized by the
Lessor to receive such amounts and/or onto the following bank account at Aareal
Bank Wiesbaden:

 

IBAN:        DE 48 55010400 0000137935

BIC:           AARBDE5WDOM

2. Für die Rechtzeitigkeit der Zahlung ist nicht die Absendung, sondern der
Zugang bzw. die Gutschrift des Betrages maßgebend. Aus mehrfach nicht
termingerechter Leistung kann der Mieter kein Recht auf verspätete Mietzahlung
herleiten. Verspätete Zahlungen berechtigen den Vermieter, Mahngebühren und
Verzugszinsen zu erheben und das Mietverhältnis gegebenenfalls fristlos zu
kündigen (siehe § 3 Ziff. 1 c).

  

2. For the timeliness of the payment, the receipt and/or credit of the amount
shall be decisive and not the dispatch thereof. The Lessee may not derive any
right to late payment of the rent based on having paid the rent late several
times. Late payments shall entitle the Lessor to charge payment reminder fees
and default interest and to terminate the lease relation if relevant without
notice (cf. § 3(1)c).

§ 8 Minderung, Aufrechnung,

Zurückbehaltungsrecht

   § 8 Rent Reduction, Set-Off, Retention Right Der Mieter kann gegen die Miete
weder aufrechnen, noch ein Zurückbehaltungsrecht ausüben oder die Miete mindern,
wobei dem Mieter ausdrücklich die Geltendmachung etwaiger
Rückforderungsansprüche aus Minderungsrecht, Aufrechnungsbefugnissen oder    The
Lessee cannot exercise any right of set-off or retention against the rent, and
has no right to reduce the rent; however, any rights of the Lessee to reclaim
payments by way of reduction or under a power of set-off or right of retention
are



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  12  von/of 25

 

Zurückbehaltungsrechten offen stehen bleibt. Zudem sind hiervon ausgenommen
Forderungen des Mieters wegen Schadenersatz für Nichterfüllung oder
Aufwendungsersatz infolge eines anfänglichen oder nachträglichen Mangels der
Mietsache, den der Vermieter wegen Vorsatz oder grober Fahrlässigkeit zu
vertreten hat, und andere Forderungen aus dem Mietverhältnis, soweit sie
unbestritten oder rechtskräftig festgestellt sind. Die Aufrechnung oder die
Ausübung des Zurückbehaltungsrechts ist nur zulässig, wenn der Mieter seine
Absicht dem Vermieter mindestens einen Monat vor Fälligkeit schriftlich
angezeigt hat.    expressly reserved. Nor does this apply to the Lessee’s rights
in respect of damages for non-performance or expenditure incurred as a result of
an initial or subsequent defect in the demised premises for which the Lessor is
liable by reason of deliberate fault or gross negligence, or other rights under
the lease if they are undisputed or have been the subject of binding
determination. Set-off and the exercise of the right of retention is permitted
only if the Lessee has notified the Lessor in writing of its intention at least
one month before the due date. § 9 Beheizung und Warmwasserversorgung    § 9
Heating and Hot Water Supply 1. Die durch Umlage (siehe auch § 4) zu deckenden
Heizkosten umfassen:    1. The heating cost to be covered by the allocation (see
also § 4) shall encompass: Kosten der verbrauchten Brennstoffe und ihrer
Lieferung, die Kosten des Betriebsstroms, die Kosten der Bedienung, Überwachung
und Pflege der Anlage, der regelmäßigen Prüfung ihrer Betriebsbereitschaft und
Betriebssicherheit einschließlich der Einstellung durch einen Fachmann, der
Reinigung der Anlage einschließlich des Tanks und des Betriebsraums, die Kosten
der Messungen nach dem Bundes-Immissionsschutzgesetz, die Kosten der Anmietung
oder anderer Arten der Gebrauchsüberlassung einer Ausstattung zur
Verbrauchserfassung sowie die Kosten der Verwendung einer Ausstattung zur
Verbrauchserfassung einschließlich der Kosten der Berechnung und Aufteilung.   
the costs of the consumed fuels and the delivery thereof, the costs of operating
current, the costs of the operation, monitoring and upkeep of systems, the
regular verification of the operability and operating safety thereof, including
fine tuning by a specialist, the cleaning of the systems, including the tank and
operating room, the costs of measurements in accordance with the Federal
Emissions Control Act, the costs of leasing or other types of use of any
equipment to ascertain consumption, including the costs of the calculation and
distribution. Außerdem trägt der Mieter anteilig die Kosten der im Zusammenhang
mit vorstehenden Einzelpositionen durchgeführten Kleinreparaturen. Die
vorstehenden Regelungen gelten für die Kosten einer Warmwasserversorgungsanlage
des Gebäudes/der Wirtschaftseinheit entsprechend.    Moreover, the Lessee shall
bear on a prorated basis the costs of the minor repairs carried out in
connection with the above individual items. The above provisions shall apply
accordingly to the costs of any hot water supply system in the building or
economic unit. 2. Die Heiz- und Warmwasserkosten werden wie folgt umgelegt:   
2. The heating and hot water costs shall be allocated as follows:

Zu 70 % nach dem Ergebnis der Wärmemesser oder Heizkostenverteiler bzw.
Warmwasserzähler oder Warmwasserkostenverteiler.

 

   70% in accordance with the result of the heat meter or heating cost
distributor or hot water meter or hot water cost distributor.

Zu 30 % nach der Nutz- bzw. Wohnfläche/dem umbauten Raum des Gebäudes bzw. der
Wirtschaftseinheit.

 

   30% in accordance with the usable or livable space/the remodeled space of the
building and/or the economic unit. Zu der Änderung der Abrechnungsmaßstäbe ist
der Vermieter nach billigem Ermessen im gesetzlich zulässigen Rahmen befugt,
wenn berechtigte Interessen dies zur odnungsgemäßen Bewirtschaftung des
Gebäudes/der Wirtschaftseinheit erfordern.    The Lessor shall be entitled to
modify the settlement criteria at its fair discretion as permitted by law, if
legitimate interests so require for the purposes of proper management of the
building/economic unit.



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  13  von/of 25

 

§ 10 Aufzug    § 10 Elevator Kosten eines Aufzuges werden im Verhältnis der
gemieteten Nutzfläche/Gesamtfläche des Objektes, hier aufgeteilt nach Haus Nr. 3
und Haus Nr. 5 umgelegt.    The costs of an elevator shall be allocated in
proportion to the least usable space/total space of the property, here divided
by Building No. 3 and Building No. 5. § 11 Benutzung der Mietsache    § 11 Use
of Leased Premises 1. Der Mieter verpflichtet sich, die Mietsache und die
gemeinschaftlichen Gebäudeteile, Anlagen und Einrichtungen schonend und
pfleglich zu behandeln. Im Rahmen der vertragsgemäßen Benutzung der Mietsache
hat der Mieter jede Rücksichtnahme zu üben.    1. The Lessee hereby agrees to
treat the leased premises and the common building components, facilities and
installations carefully. Within the framework of the agreed use of the leased
premises, the Lessee must exercise consideration. 2. Die Voraussetzungen für den
Betrieb des Gewerbes in der vertraglich vorgesehenen Nutzungsart, hat der Mieter
selbst auf eigene Kosten zu schaffen und während der Mietzeit zu erhalten. Dies
gilt insbesondere für persönliche und betriebliche Voraussetzungen für die
Erteilung und das Fortbestehen von Konzessionen und sonstigen behördlichen
Genehmigungen sowie die Erfüllung entsprechender Auflagen. Der Vermieter
übernimmt für die Einhaltung dieser Voraussetzungen keine Haftung. Auf einen
Wegfall der Geschäftsgrundlage kann sich der Mieter im Falle der Nichterfüllung
der vorgenannten Voraussetzungen nicht berufen.    2. The prerequisites for the
operation of the business in the contractually foreseen type of use, , must be
procured by the Lessee itself at its own cost and maintained throughout the term
of lease. This shall apply in particular to personnel and operating
prerequisites for the issuance and continuance of concessions and other
administrative permits and the fulfillment of the corresponding conditions. The
Lessor shall assume no liability for compliance with these prerequisites. The
Lessee may not invoke the frustration of the contract in the event the
aforementioned prerequisites are not fulfilled. 3. Der Mieter darf die Mietsache
zu anderen als den in § 1 Ziff. 1 vorgesehenen Zwecken nicht ohne eine vorherige
Zustimmung des Vermieters bzw. nicht ohne besondere Vereinbarung der Parteien
benutzen. Der Mieter darf nichts in Gebrauch nehmen, was ihm nicht durch diesen
Vertrag oder besondere Vereinbarung vermietet worden ist.    3. The Lessee may
not use the leased premises for purposes other than those foreseen in § 1(1)
without the prior approval of the Lessor and/or not without a special agreement
between the Parties. The Lessee may not use anything which has not been leased
to the Lessee by way of this Agreement or a separate agreement. 4. Jede Änderung
oder erhebliche Ausweitung der Art des Betriebes sowie Untervermietung und
sonstige teilweise oder vollständige Gebrauchsüberlassung der Mieträume an
Dritte sind ohne vorherige Zustimmung des Vermieters untersagt. Der Vermieter
wird eine Zustimmung nur dann versagen, wenn ein wichtiger Grund für die
Versagung vorliegt. Grundsätzlich kann eine Untervermietung an verbundene
Unternehmen der Abiomed Europe GmbH im Sinne des § 15 AktG nur aus wichtigem
Grund untersagt werden. Das Gleiche gilt für eine Untervermietung an
Personen/Unternehmen, sofern gegen die Bonität der Person/des Unternehmens keine
objektiv erkennbaren Bedenken bestehen oder die Person/das    4. Any change or
significant expansion of the kind of business as well as any subletting and
other full or partial provision of the use of the leased premises to third
parties shall be prohibited without the prior approval of the Lessor. The Lessor
shall refuse its consent only if it has an important reason to do so. Basically,
sub-letting to companies associated with Abiomed Europe GmbH within the meaning
of Stock Companies Act [AktG] §15 may be refused only for an important reason.
The same applies to sub-letting to persons / businesses in respect of whose
creditworthiness there are no objectively discernible doubts, or if that person
/ business operates in a business sector related to that of the



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  14  von/of 25

 

Unternehmen dem Unternehmen des Mieters branchenverwandt ist. Für die Grundlagen
und Fakten solcher Beurteilung ist die Mieterin darlegungs- und beweisbelastet.
Die Nichterteilung der Zustimmung des Vermieters berechtigt den Mieter nicht,
das Mietverhältnis zu kündigen. Eine Zustimmung zur Untervermietung oder
Gebrauchsüberlassung gilt nur für den Einzelfall.    Lessee. The Lessee shall be
responsible for demonstrating and providing the evidence necessary to judge
whether the above grounds and factual conditions are met.. The non-issuance of
the approval by the Lessor shall not entitle the Lessee to terminate the lease
relation. An approval for subletting or any transfer of use applies only on an
individual basis. Auf Verlangen ist der Mieter zur Abtretung seiner ihm gegen
den Untermieter zustehenden Forderungen verpflichtet, sofern Mietrückstände aus
diesem Mietvertrag bestehen. Der Mieter haftet ungeachtet einer Zustimmung des
Vermieters für das Verhalten des Untermieters bzw. des Dritten, dem er den
Gebrauch der Mieträume überlassen hat.    Upon request, the lessee shall be
obliged to assign the claims against the sublessee to which it is entitled, if
rent is in arrears based on this Lease Agreement. The Lessee shall be liable
without regard to any approval of the Lessor for the conduct of the sublessee
and/or that third party to whom the Lessee has provided the use of the leased
premises. § 12 Zustand der Mietsache, Instandhaltung, Schönheitsreparaturen    §
12 Condition of Leased Premises, Maintenance, Interior Decorative Repairs 1. Der
Mieter übernimmt die Mietsache in dem vorhandenen Zustand als vertragsgemäß und
bezugsfertig, mit Ausnahme der im zwischen den Parteien gefertigten Protokoll –
Anlage VI - aufgeführten Mängel, die seitens der Vermieterin noch beseitigt
werden. Im Übrigen hat der Mieter bei der ausführlichen Besichtigung und
Überprüfung der Mietsache vor seinem Einzug keinerlei Schäden festgestellt und
erkennt den Zustand bei Vertragsbeginn ausdrücklich als vertragsgerecht an. Das
zwischen den Parteien einvernehmlich gefertigte Protokoll über vermieterseits zu
beseitigende Mängel wird diesem Vertrag als ANLAGE VI beigefügt    1. The Lessee
shall assume the leased premises in the current conditions as being pursuant to
this Agreement and agrees that they are ready for occupation, with the exception
of the defects listed in the protocol drawn up between the parties – Annexe VI
–, which the Lessor shall rectify. Otherwise, the Lessee has not identified any
damage of whatever nature during the course of its comprehensive inspection and
checks of the demised premises made before moving in, and expressly acknowledges
that their condition at the commencement of the contract complies with it. The
protocol of defects to be rectified by the Lessor drawn up by agreement between
the parties is attached to this contract as ANNEXE VI. 2. Der Mieter ist zur
Instandhaltung der Mietsache einschließlich mitvermieteter Anlagen und
Einrichtungen im nachstehenden Umfange verpflichtet: Er hat die Mietsache
ordnungsgemäß zu reinigen und in dem nach ihrer Ausstattung erforderlichen
Umfange zu beheizen und zu belüften. Bei vorhandenen isolierverglasten Fenstern
ist er insbesondere zur Vermeidung von Kondenswasserschäden zu gegebenenfalls
verstärktem Belüften und Beheizen verpflichtet.    2. The Lessee shall be
obliged to maintain the leased premises, including the leased facilities and
installations in the scope set out below: The Lessee must duly clean the leased
premises and heat and ventilate them to the degree required by their fit-out. In
the case of insulated glass windows, the Lessee shall be obliged to avoid damage
from condensate through increased ventilation and heating. Der Mieter trägt
außerdem die Kosten kleinerer Instandsetzungsarbeiten (Reparaturen) an
denjenigen Gegenständen, die dem direkten und häufigen Zugriff unterliegen, wie
den Installationsgegenständen für Elektrizität, Wasser und Gas, den Heiz- und
Kocheinrichtungen, den Fenster- und Türverschlüssen    The Lessee shall moreover
bear the costs of minor reconditioning work (repairs) to those objects subject
to direct and frequent use, such as the installed objects for electricity, water
and gas, heating and cooking appliances, window and door locks and the locks
systems for window shutters



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  15  von/of 25

 

sowie den Verschlußvorrichtungen von Fensterläden; ferner auch von Rolläden. Je
Einzelfall darf der Betrag von zur Zeit € 300,00 nicht überschritten werden; pro
Jahr sind die gesamten Kosten auf zur Zeit € 1.000,00 beschränkt.    and rolling
grates. Each specific case may not exceed the current amount of € 300.00; the
total costs per year shall be currently restricted to € 1,000.00. 3. Der Mieter
ist außerdem verpflichtet, Schönheitsreparaturen laufend auf eigene Kosten
fachgerecht durchzuführen bzw. durchführen zu lassen, sobald der Grad der
Abnutzung dies nach der Art des Gewerbebetriebs bzw. der vertraglichen Nutzung
erfordert und solche Erforderlichkeiten nicht durch ein Vermieterverhalten
bedingt sind. Die Schönheitsreparaturen umfassen insbesondere sämtliche
Innenanstriche, das Tapezieren, Kalken oder Anstreichen von Wänden und Decken,
das Anstreichen bzw. Lackieren von Heizkörpern, Heizrohren, sonstigen
Versorgungsleitungen, der Innentüren, Fenster und Außentüren von innen. Der
Mieter ist weiter verpflichtet, die vorhandenen Fußbodenbeläge einschließlich
Leisten bei Bedarf fachgerecht zu behandeln.    3. The Lessee shall moreover be
obliged to carry out to or have carried out interior decorative repairs
professionally on an ongoing basis at its own cost, as soon as required by the
degree of wear and tear in accordance with the type of business operations
and/or the contractual use and such requirements are not conditioned by the
Lessor’s conduct. The interior decorative repairs shall encompass in particular
all interior painting, wallpapering, whitewashing or painting of walls and
ceilings, painting and/or varnishing of radiators, heating pipes, others supply
lines, inside doors, windows and outside doors from the inside. The Lessee shall
further be obliged to treat the existing flooring, including the base boards, in
a professional fashion as needed. 4. Der Mieter ist zur unverzüglichen Anzeige
aller Schäden an der Mietsache verpflichtet, sobald er sie bemerkt. Ebenso hat
er sonstige, von ihm an anderen Grundstücks- und Gebäudeteilen bemerkte Schäden
unverzüglich anzuzeigen. Kommt der Mieter dieser Verpflichtung nicht rechtzeitig
nach, so ist er zum Ersatz des daraus entstehenden Schadens verpflichtet.    4.
The Lessee shall be obliged to immediately notify any damage to the leased
premises as soon as the Lessee notices such damage. Likewise, the Lessee must
notify without delay other damage noticed by the Lessee to other property and
building components. If the Lessee fails to observe this obligation in due time,
the Lessee shall be obliged to compensate the resulting damage. 5. Der Mieter
ist verpflichtet, die für seinen Betrieb erforderliche Anzahl an Feuerlöschern
bereitzustellen und zu unterhalten.    5. The Lessee shall be obliged to provide
and maintain the necessary number of fire extinguishers for its operations.
Nachträgliche öffentlich rechtliche Vorschriften und Vorgaben, z.B. der
Feuerwehr zum vorbeugenden Brandschutz oder einer Behörde das Bestandsgebäude
betreffend sind vom Mieter auch rückwirkend zu dulden und auf Kosten des
Vermieters umzusetzen und die daraus ggf. resultierenden Auflagen auf Kosten des
Vermieters zu erfüllen. Nachträgliche Auflagen, die aus dem mieterseitigen
Betrieb resultieren, hat der Mieter auf eigene Kosten zu erfüllen und
umzusetzen.    Subsequent public law provisions and regulations (e.g. of the
fire department as preventative fire protection or from other authorities)
pertaining to the existing building are to be tolerated by the Lessee, even
retroactively, and are to be implemented at the cost of the Lessor, and the
resulting conditions are to be fulfilled at the cost of the Lessor. The Lessee
has to fulfill at his own expense and to implement any subsequent requirements
resulting from the Lessee’s operation. § 13 Haftung des Vermieters    § 13
Liability of the Lessor Schadenersatzansprüche des Mieters wegen anfänglicher
oder nachträglicher Mängel der Mietsache sind ausgeschlossen, es sei denn, daß
der    Damage compensation claims of the Lessee due to initial or subsequent
defects in the leased premises shall be excluded, unless the Lessor is



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  16  von/of 25

 

Vermieter Vorsatz oder grobe Fahrlässigkeit zu vertreten hat. Auch im übrigen
haftet der Vermieter nur für Vorsatz und grobe Fahrlässigkeit, einschließlich
des Verhaltens seines Vertreters oder Erfüllungsgehilfen. Hiervon unberührt
bleiben Erfüllungsansprüche des Mieters sowie sein gesetzliches Recht zur
fristlosen Kündigung.    responsible intentionally or due to gross negligence.
Otherwise, the Lessor shall also be liable only for intentional action or gross
negligence, including the conduct of its representatives or vicarious agents.
Performance claims of the Lessee and its legal right to termination without
notice shall not be prejudiced hereby. § 14 Bauliche Änderungen und andere
Maßnahmen    § 14 Structural Alterations and Other Measures 1. Maßnahmen des
Vermieters    1. Measures of the Lessor a) Der Vermieter darf bauliche
Änderungen, die zur Erhaltung der Mieträume, des Gebäudes bzw. der
Wirtschaftseinheit oder zur Abwendung drohender Gefahren oder zur Beseitigung
von Schäden notwendig sind, auch ohne Zustimmung des Mieters nach entsprechender
vorheriger Ankündigung vornehmen.    a) The Lessor may undertake structural
alterations which are necessary for the preservation of the leased premises, the
building or the economic unit and to avert imminent danger or to remedy damage,
even without the approval of the Lessee, after corresponding prior notice. b)
Das gleiche Recht hat der Vermieter für alle vorteilhaften oder zweckmäßigen
oder von ihm nicht zu vertretenden Maßnahmen, insbesondere für alle
Modernisierungsmaßnahmen, z.B. Wärme- und Schallschutzmaßnahmen, Verbesserung
von Installationen. Diese Regelung gilt sinngemäß für Erschließungs- und
Ausbaumaßnahmen an Verkehrsflächen, Versorgungs- und Entsorgungsanlagen
einschließlich der Hausanschlüsse solcher Einrichtungen sowie Anschlüsse an das
Breitbandkabelnetz der Deutschen Bundespost/Telekom.    b) The Lessor shall have
the same right for all advantageous or expedient measures or measures for which
it is not responsible, particularly for all upgrading measures, e.g. heat and
noise insulation measures, improvements of installations. This provision shall
apply analogously to improvements and finishing work in traffic areas, supply
and waste systems, including the building connections of such installations and
connections to the broadband cable network of Deutsche Bundespost/Telekom. c)
Maßnahmen nach den Buchstaben a) und b) hat der Mieter zu dulden. Er hat die in
Betracht kommenden Räume nach vorheriger Terminabsprache zugänglich zu halten
und darf die Ausführung der Arbeiten nicht behindern oder verzögern;
anderenfalls hat er für die dadurch entstehenden Mehrkosten und Schäden
aufzukommen. Der Vermieter ist verpflichtet, entsprechende Arbeiten möglichst
schonend für den Geschäftsbetrieb des Mieters durchzuführen.    c) Measures in
accordance with Literi a) and b) must be tolerated by the Lessee. The Lessee
must keep the rooms in consideration accessible after prior scheduling and may
not hinder or delay the execution of the work; otherwise, the Lessee must bear
the additional costs in damage incurred as a result. The Lessor shall be obliged
to carry out corresponding work as protectively as possible for the business
operations of the Lessee. d) Ersatzansprüche des Mieters sind wegen zu duldender
Maßnahmen ausgeschlossen, es sei denn, der Vermieter hat Vorsatz oder grobe
Fahrlässigkeit zu vertreten.    d) Compensation claims of the Lessee regarding
the measures to be tolerated shall be excluded, unless the Lessor is responsible
intentionally or due to gross negligence. 2. Maßnahmen des Mieters    2.
Measures of the Lessee Der Mieter ist zu baulichen und sonstigen    The Lessee
shall be entitled to make structural or



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  17  von/of 25

 

Veränderungen und zur Schaffung neuer Einrichtungen nur nach vorheriger
Zustimmung des Vermieters berechtigt. Der Vermieter wird seine Zustimmung zu
erwünschten baulichen Veränderungen, die der Mieter anhand qualifizierter Pläne
oder sonstiger geeigneter Dokumente zuvor anzuzeigen hat, nur aus wichtigem
Grund verweigern können. Es gilt der Grundsatz, dass für leichte Umbauarbeiten
(Trockenbauarbeiten, Bodenbeläge, nicht tragende Wände, Bürotüren etc.)
innerhalb der Mieträume, welche die Grundstruktur (Dach, tragende Gebäudeteile,
Treppenhäuser, Außenfassade etc. ) des Bestandsgebäudes nicht beeinträchtigen
eine Genehmigung grundsätzlich erteilt ist, gleichwohl eine Information und
Abstimmung über Art und Umfang der Maßnahme im Vorfeld mit dem Vermieter zu
erfolgen hat.   

other alterations and to create new installations only after obtaining the prior
approval of the Lessor.

The Lessor may only deny consent to structural changes desired by the Lessee for
good cause. It is understood that the Lessee will have previously submitted to
the Lessor qualified plans or other appropriate documents. The general principle
is that for minor renovation work (drywall works, floor coverings, non-load
bearing walls, office doors, etc.) within the demised premises, which do not
interfere with the underlying structure of the existing building (roof,
load-bearing elements, stairwells, exterior façade etc.) consent is generally
granted, nevertheless the Lessor must be first informed and consulted about the
nature and extent of the works.

 

Ohne Zustimmung des Vermieters vorgenommene Maßnahmen sind auf Verlangen des
Vermieters von dem Mieter auf dessen eigene Kosten unter Wiederherstellung des
früheren Zustandes unverzüglich zu beseitigen. Nach vergeblicher Mahnung unter
angemessener Fristsetzung ist der Vermieters insoweit zur Ersatzvornahme auf
Kosten des Mieters berechtigt. Das Recht des Vermieters, die Wiederherstellung
des früheren Zustandes bei Beendigung des Mietverhältnisses auf Kosten des
Mieters zu verlangen, wird nicht dadurch ausgeschlossen, dass er einer baulichen
Änderung des Mieters zugestimmt hat. Ein Aufwendungsersatz durch den Vermieter
für notwendige Verwendungen des Mieters wird ausgeschlossen. Der Mieter haftet
für alle im Zusammenhang mit den von ihm vorgenommenen Maßnahmen entstehenden
Schäden. Die Parteien werden bei jeder Anfrage zu gewünschten baulichen
Veränderungen im Rahmen der dann vermieterseits zu prüfenden Gestattung auch
Einvernehmen darüber erzielen, was von den geplanten baulichen Veränderungen am
Ende des Mietverhältnisses durch den Mieter auf seine Kosten zurückzubauen sein
wird und was nicht. Dem Mieter wird bereits jetzt der Austausch der
Schließanlage durch eine eigene Anlage gestattet, dies unter der Voraussetzung,
dass dem Vermieter ein jederzeitiger Zugang zu Allgemeinflächen gewährt bleibt
und dass der Mieter am Ende wieder die alte Anlage sach- und fachgerecht
einbauen lässt. Für evtl. entstehende Schäden im Zusammenhang mit der
Durchführung der vorgenannten Maßnahmen haftet der Mieter. Der Mieter trägt
ebenfalls die Verkehrssicherungspflicht in den durch die Arbeiten betroffenen
Innen- und Außenbereichen während aller von ihm durchgeführten baulichen
Veränderungen. Der Mieter hält die Vermieterin von sämtlichen privatrechtlichen
und öffentlich-rechtlichen Inanspruchnahmen, die sich    Measures conducted
without the approval of the Lessor are to be remedied without delay at the
request of the Lessor by the Lessee at the Lessee’s own cost while restoring the
earlier conditions. After an unsuccessful warning and the establishment of a
reasonable grace period, the Lessor shall be entitled to itself undertake the
work at the costs of the Lessee. The right of the Lessor to demand the
restoration of the former state at termination of the lease at the expense of
the Lessee is not excluded by the fact that he has agreed to a structural change
by the Lessee. Any expense reimbursement by the Lessor for the necessary
applications of the Lessee shall be excluded. The Lessee shall be liable for all
damage incurred in connection with the measures undertaken by it.In the event of
any enquiry in relation to a desire to carry out structural alterations, as part
of the Lessor’s deliberations as to whether to give its consent the parties
shall try to agree which of the proposed structural alterations must be removed
by the Lessee at its expense at the end of the lease and which need not. Consent
is given now to the Lessee replacing the locking system with its own system, on
condition that the Lessor continues to be allowed to access the common areas at
any time and that at the end of the lease the Lessee has the old system properly
and professionally reinstalled. The Lessee shall be liable for any damages
arising in connection with carrying out the aforementioned work. The Lessee
shall also be bear the occupier’s duty of care in the internal and external
areas affected by the works during all structural alterations carried out by it.
The Lessee shall indemnify the Lessor against all private and public law claims
which arise as a result of the works or of a breach of the occupier’s duty of



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  18  von/of 25

 

aus den Arbeiten ergeben bzw. wegen der Verletzung der Verkehrssicherungspflicht
eintreten, frei.    care. § 15 Haftung des Mieters    § 15 Liability of the
Lessee 1. Der Mieter haftet gegenüber dem Vermieter wegen Beschädigungen der
Mieträume und des Gebäudes/der Wirtschaftseinheit sowie der zu den Mieträumen
oder zu dem Gebäude/der Wirtschaftseinheit gehörenden Einrichtungen und Anlagen,
die durch ihn, zu seinem Haushalt gehörenden Personen, Arbeiter, Angestellte
sowie von ihm beauftragte Handwerker und ähnliche Personen verursacht worden
sind, soweit er dies zu vertreten hat.    1. The Lessee shall be liable to the
Lessor for damage to the leased premises and the buildings/economic unit and the
installations and facilities pertaining to the leased premises or the
building/economic unit caused by the Lessee, persons pertaining to the Lessee’s
household, collaborators, employees, and manual laborers and all persons
contracted by the Lessee, insofar as the Lessee is responsible for such damage.
Beschädigte Glasscheiben einschließlich Schaufenster sowie Spiegel verursacht
durch den Mieter hat dieser auf seine Kosten zu ersetzen. Der Vermieter hat die
objektive Pflichtverletzung zu beweisen. Der Mieter hat die Beweislast dafür,
daß ein schuldhaftes Verhalten nicht vorgelegen hat, soweit Räume, Anlagen und
Einrichtungen seiner Obhut unterliegen. Der Mieter haftet nicht für Zufall oder
höhere Gewalt.    Damaged glass panes, including display windows and mirrors,
caused by the Lessee are to be replaced at the Lessee’s cost. The Lessor must
document the objective breach of duty. The Lessee shall have the burden of
proving that no negligent conduct existed, insofar as rooms, systems and
installations are under its control. The Lessee shall not be liable for
coincidental happenstance or force majeure. 2. Vor der Aufstellung von schweren
Gegenständen, Maschinen, Einrichtungen und anderen Anlagen in den Mieträumen hat
der Mieter sich zu vergewissern, daß die zulässige Belastung der Stockwerkdecken
nicht überschritten wird. Eine hierzu im Einzelfall erforderliche statische
Berechnung hat er auf eigene Kosten erstellen zu lassen und dem Vermieter auf
Verlangen vorzulegen. Der Mieter haftet für Schäden, die dem Vermieter oder
Dritten infolge Nichteinhaltung dieser Regelung enststehen. Erhebliche
nachteilige Auswirkungen der Anlage für das Gebäude wie Erschütterungen und
Risse, sowie Unzuträglichkeiten, wie unzumutbare Belästigungen anderer Personen,
berechtigen den Vermieter zum Widerruf der erteilten Zustimmung und Untersagung.
   2. Before setting up heavy objects, machinery, installations and other
equipment in the lease premises, the Lessee must satisfy itself that the
permissible floor capacity will not be exceeded. Any statistical calculation
necessary in the specific case must be prepared by the Lessee at its own cost
and presented to the Lessor upon request. The Lessee shall be liable for damage
incurred to the Lessor or third parties as a consequence of the failure to
observe this provision. Substantial detrimental effects of the equipment on the
building, such as vibrations and cracks, and intolerable conduct, such as
unreasonable nuisances for other persons, shall entitle the Lessor to revoke the
issued approval and to prohibit the objects. 3. Der Mieter haftet dem Vermieter
für Schäden an Gebäuden, Anlagen, Einrichtungen und an dem sonstigen Grundstück,
die durch seine Fahrzeuge oder durch die bei ihm verkehrenden Fahrzeuge
verursacht werden. Nur mit Zustimmung des Vermieters dürfen Fahrzeuge des
Mieters auf den ihm nicht angewiesenen Plätzen, fremde Fahrzeuge nur während der
zum Be- und Entladen erforderlichen Zeit auf dem Grundstück abgestellt werden.
   3. The Lessee shall be liable to the Lessor for damage to buildings,
facilities, installations and the other property which is caused by the Lessee’s
vehicles or vehicles trafficking with the Lessee. Only with the approval of the
Lessor may vehicles of the Lessee be parked in the spaces not allocated to the
Lessee; third-party vehicles may only be parked on the property during the time
necessary for loading and unloading. 4. Der Mieter ist verpflichtet, die
Mieträume,    4. The Lessee shall be obliged to always



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  19  von/of 25

 

mitvermietete Einrichtungen und Flächen, Kundenparkplätze, Garageneinfahrten,
Zugänge und die vor den Mieträumen liegenden Verkehrsflächen stets
verkehrssicher zu halten. Durch den Betrieb des Mieters auftretende
Verschmutzungen hat er unverzüglich zu beseitigen. Im Rahmen seiner gesetzlichen
und vertraglichen Verkehrssicherungspflicht stellt der Mieter den Vermieter von
jeder Haftung frei, soweit den Vermieter nicht im Einzelfall vorsätzliches oder
grob fahrlässiges Mitverschulden trifft.    safeguard the traffic in the leased
premises, leased installations and spaces, customer parking spaces, garage
entrances, accessories and the traffic spaces in front of the leased premises.
Soilage appearing through the operations of the Lessee must be remedied without
delay. Within the framework of its legal and contractual duty to safeguard
traffic, the Lessee shall indemnify the Lessor against any liability, provided
the Lessor is not responsible in the individual case for damage due to
intentional action or gross negligence. 5. Der Mieter verpflichtet sich zum
Abschluß ausreichender Inventar- und (Betriebs-) Haftpflichtversicherungen. Der
Mieter ist ferner verpflichtet, sein Inventar/seine Betriebseinrichtung sowie
die Mietsache (z.B. Fenster und Eingangstüren) ausreichend, auch gegen Einbruch
und Vandalismus, zu versichern. Die vom Vermieter abgeschlossene
Gebäudeversicherung für Feuer-, Leitungswasser- und Sturmschäden dient im
Schadenfall lediglich zur Absicherung fest mit dem Gebäude verbundener
Einrichtungen und Anlagen des Vermieters, nicht jedoch für Inventar und
Betriebseinrichtung des Mieters.    5. The Lessee hereby agrees to take out
sufficient inventory and (business) liability insurance. The Lessee shall
further be obliged to secure its inventory/operating equipment and the leased
premises (e.g. windows and entry doors) sufficiently, also against break-in and
vandalism. The building insurance taken out by the Lessor for fire, water and
storm damage merely serves in a claim event to secure installations and
equipment of the Lessor firmly attached to the building and not the inventory or
operating equipment of the Lessee.

§ 16 Werbemaßnahmen / Konkurrenzschutz/

Markenschutz/ Unterlassung

   § 16 Advertising Measures / Protection from Competition / Trademark
Protection / Desistance 1. Der Mieter ist nur zur Anbringung von Firmenschildern
in einer der Umgebung und dem Stile des Gebäudes bzw. Grundstücks entsprechenden
Größe und Gestaltung an der von dem Vermieter vorher bezeichneten Fläche
berechtigt.    1. The Lessee shall only be entitled to affix name signs in a
size and design corresponding to the environment and style of the building and
property on the surface previously designated by the Lessor 2. Die
ordnungsgemäße Anbringung und Unterhaltung einschließlich gesetzlicher und
behördlicher Bestimmungen obliegt dem Mieter. Die vorstehenden Regelungen gelten
sinngemäß für sonstige Vorrichtungen zu Verkaufs- und Werbezwecken, die nur nach
schriftlicher Vereinbarung mit dem Mieter zulässig sind. Von dem Vermieter
gestellte Sammelschildanlagen kann der Mieter bei anteiliger Kostenübernahme
mitzubenutzen. Der Mieter haftet für alle Schäden, die durch die betreffenden
Gegenstände und deren Anbringung entstehen. Bei Herausgabe der Mietsache ist der
Mieter zur Wiederherstellung des alten Zustandes auf seine Kosten verpflichtet.
   2. The Lessee shall be responsible for the proper mounting and maintenance,
including applicable legal and administrative regulations. The above provision
shall apply analogously to other equipment for sales and advertising purposes,
which shall only be permissible after written agreement with the Lessee. The
Lessee may jointly use the collective sign installations set up by the Lessor,
provided the Lessee assumes the prorated costs. The Lessee shall be liable for
all damage incurred through the relevant objects and the mounting thereof. Upon
surrender of the leased premises, the Lessee shall be obliged to restore the old
conditions at its own cost. 3. Konkurrenzschutz wird dem Mieter außerhalb des
hier betreffenden Gebäudes und bei etwaigen Mietern, die mit deren Gewerbe das
Produkt- und    3. No protection from competition is granted to the Lessee
except in the building in question and in respect of any tenants whose trade
does not



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  20  von/of 25

 

Leistungsportfolio des Mieters nicht tangieren nicht gewährt.    affect the
Lessee’s range of products and services. § 17 Vermieterpfandrecht    § 17
Lessor’s Lien 1. Der Mieter erklärt, dass die von ihm in das Mietobjekt
eingebrachten Sachen in seinem Eigentum stehen und verpflichtet sich, den
Vermieter von einer etwaigen Pfändung bei Einzug oder nachträglich eingebrachter
Sachen unverzüglich zu unterrichten.    1. The Lessee hereby declares that the
things brought into the Leased Object by the Lessee are its property and hereby
agrees to notify without delay the Lessor of any attachment of things brought
into the premises when moving in or at a later time. 2. Wissentlich unrichtige
Erklärungen und unterlassene Unterrichtung über nachträgliche Beschränkungen
berechtigen den Vermieter zur fristlosen Kündigung des Vertrages (siehe auch § 3
Ziff. 1 c).    2. Knowingly false declarations and the failure to notify
subsequent restrictions shall entitle the Lessor to terminate this Agreement
without notice (cf. also § 3(1) c). 3. Wenn der Mieter der Vermieterin jährlich
zum 01.12. eines jeden Jahres aussagekräftige Bonitätsnachweise überlässt, die
eine mindestens gute Bonität nachweisen, wird die Vermieterin für die Dauer der
rechtzeitigen Erbringung dieser jährlich vorzulegenden Nachweise auf die
Geltendmachung eines etwaigen Vermieterpfandrechts verzichten.    3. If each
year the Lessee sends the Lessor persuasive evidence that its covenant strength
as at 1st December is at least good, the Lessor shall waive its right to assert
any Lessor’s lien for the period in respect of which this annual evidence is
provided on time. § 18 Betreten der Mietsache durch den Vermieter    § 18 Access
to the Leased Premises by the Lessor 1. Der Vermieter und sein Beauftragter
können während der Geschäftszeit nach vorheriger Anmeldung die Mieträume zur
Überprüfung ihres Zustandes betreten. Will der Vermieter das Grundstück
verkaufen oder ist das Mietverhältnis gekündigt oder aufgehoben, so darf der
Vermieter oder sein Beauftragter die Mieträume zusammen mit den Kauf- bzw.
Mietinteressenten zu den gleichen Stunden betreten. Wenn die Schlüssel dem
Vermieter nicht zur Verfügung stehen, so ist er bei Gefahr im Verzug berechtigt,
die Mieträume auf Kosten des Mieters öffnen zu lassen. Ein Zugang zu den
Allgemeinflächen ist dem Vermieter immer und zu jedem Zeitpunkt zu gewähren.   
1. The Lessor and its agent may access the leased premises to review the
conditions thereof during business hours after prior notice. If the Lessor plans
to sell the property or if the lease relation is terminated or rescinded, the
Lessor or its agent may access the leased premises together with the potential
buyer or tenant during the same time. If the keys are not provided to the
Lessor, the Lessor shall be entitled in the event of imminent danger to have the
leased premises opened at the cost of the Lessee. The Lessor must be granted
access to the common areas always and at any time. § 19 Beendigung des
Mietverhältnisses    § 19 Cessation of the Lease Relation 1. Die Mietsache ist
bei Beendigung der Mietzeit in vertragsgemäßem Zustand, geräumt und vollständig
gereinigt mit sämtlichen Schlüsseln zurückzugeben.    1. The leased premises are
to be returned upon the cessation of the term of lease in the conditions
pursuant to this Agreement, vacated and fully cleaned, with all keys. 2. Der
Vermieter kann die Entfernung der von dem    2. The Lessor can require the
removal of the



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  21  von/of 25

 

Mieter eingebrachten Einrichtungen, Anlagen und baulichen Veränderungen unter
Wiederherstellung des früheren Zustandes auf dessen Kosten verlangen, wobei
zwischen den Parteien Einigkeit besteht, dass etwaige Rückbaupflichten
frühestmöglich im Rahmen der Gestattungsprüfung durch den Vermieter festgelegt
und verhandelt werden sollen... Es gilt der Grundsatz, dass für leichte
Umbauarbeiten (Trockenbauarbeiten, Bodenbeläge, nicht tragende Wände, Bürotüren
etc.) innerhalb der Mieträume, welche die Grundstruktur (Dach, tragende
Gebäudeteile, Treppenhäuser, Außenfassade etc. ) des Bestandsgebäudes nicht
beeinträchtigen eine Genehmigung grundsätzlich erteilt ist und bei erfolgter
vorheriger Information und Abstimmung über Art und Umfang der Maßnahme im
Vorfeld mit dem Vermieter ein Rückbau nicht zu erfolgen hat – dies auch unter
der zwingenden Voraussetzung, dass baubehördliche Einschränkungen und/oder
Untersagungen nicht entgegen stehen und, dass sich die Mieterin um sämtliche
hierfür erforderlichen Auflagen und Genehmigungen selbst und auf eigene Kosten
kümmert, sowie die Vermieterin von allen damit zusammenhängenden Regularien,
Ansprüchen und Auflagen freistellt, sofern diese Veränderungen überhaupt in
Anbetracht der in § 14 Nummer Ziffer 2 geäußerten Vorgaben und zwingenden
Voraussetzungen in Betracht kommen und die baulichen Veränderungen zur
Ausführung gelangen können. Im Falle behördlicher Erfordernisse, mithin
konkreter Ordnungsverfügungen zuständiger Baubehörden, die einen Rückbau solcher
Umbauten einfordern, ist die Mieterin wieder zum Rückbau auf eigene Kosten
verpflichtet – auch schon während des Mietverhältnisses.    installations,
equipment and structural alterations brought into the premises by the Lessee and
the reinstatement of the premises to their original condition at the Lessee’s
expense, but the parties agree that any obligations to reinstate shall be
determined and negotiated as early as possible as part of the Lessor’s
deliberations as to whether to give its consent. Basically, consent is granted
for minor alterations (drywall works, floor coverings, non-load-bearing walls,
office doors etc.) within the demised premises which do not interfere with the
underlying structure of the existing building (roof, load-bearing elements,
stairwells, exterior façade etc.), and reinstatement is not required if the
Lessor is first informed of the nature and extent of the works and they are
agreed with it in advance – subject to the mandatory condition that restrictions
and/or prohibitions imposed by the building authorities do not preclude them and
that the Lessee itself deals at its own expense with all necessary stipulations
and permissions and indemnifies the Lessor in respect of all associated
formalities, claims and requirements, if these alterations can be considered at
all in view of the rules and mandatory conditions set out at §14 point number 2
and the structural alterations are capable of implementation. If official
requirements and specific orders by competent building authorities require that
such alterations be removed, the Lessee shall be obliged to remove them at its
own expense – including during the lease. 3. Verspätete Rückgabe der Mietsache
verpflichtet den Mieter für die Dauer der Vorenthaltung zur Entschädigung nach
Wahl des Vermieters in Höhe der vereinbarten oder der für vergleichbare Räume
ortsüblich erzielbaren Miete.    3. The late return of the leased premises shall
oblige the Lessee for the time the premises are withheld to pay compensation at
the choice of the Lessor in the amount of the agreed rent or the standard local
rent attainable for comparable spaces. 4. Im Falle einer von dem Mieter zu
vertretenden vorzeitigen Beendigung des Mietverhältnisses haftet er für den
Ausfall der Miete, Nebenkosten und sonstigen Leistungen sowie für alle weiteren
Schäden, welche dem Vermieter durch ein Leerstehen der Mieträume während der
vertragsgemäßen Mietzeit entstehen.    4. In the event of the early cessation of
the lease relation due to reasons for which the Lessee is responsible, the
Lessee shall be liable for the loss of rent, ancillary costs and other
performances and for all further damage incurred by the Lessor through the
vacancy of the leased premises during the agreed term of lease. § 20
Personenmehrheit    § 20 Several Persons 1. Mehrere Mieter haften für alle
Verpflichtungen aus    1. Several Lessees shall be liable for all



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  22  von/of 25

 

dem Mietverhältnis als Gesamtschuldner.    obligations from the lease relation
as joint and several debtors. 2. Für die Rechtswirksamkeit einer
Willenserklärung des Vermieters genügt es, wenn sie gegenüber einem der Mieter
abgegeben wird. Die Mieter bevollmächtigen sich gegenseitig zur Entgegennahme
von Willenserklärungen des Vermieters. Willenserklärungen eines der Mieter
gelten auch für und gegen die anderen Mieter. Vorstehende Bestimmungen gelten
auch für Vertragsabänderungen und Entgegennahme von Kündigungen.    2. For a
declaration of intent of the Lessor to be legally valid, it shall be sufficient
if the declaration is issued to one of the Lessees. The Lessees hereby mutually
authorize each other to receive declarations of intent from the Lessor.
Declaration of intent of one of the Lessees shall apply for and against the
other Lessees. The above provisions shall also apply to contractual changes and
the receipt of terminations. 3. Eine vorzeitige Entlassung eines Mieters bedarf
der schriftlichen vorherigen Zustimmung des Vermieters im Einzelfall.    3. Any
early resignation of a Lessee shall require the prior written approval of the
Lessor in the specific case. § 21 Änderungen und Ergänzungen/Schriftform    § 21
Modifications and Additions/Written Form 1. Nachträgliche Änderungen und
Ergänzungen dieses Mietvertrages bedürfen der schriftlichen Vertragsform. Dies
gilt auch für einen teilweisen Verzicht auf das Schriftformerfordernis. In
Anbetracht etwaiger Absprachen zwischen den Parteien zu Umbaugenehmigungen
zugunsten des Mieters und dann schon zu regelnder Rückbaupflichten verpflichten
sich beide Parteien zur Erstellung eines der Schriftform entsprechenden
Nachtrages zum hiesigen Mietvertrag, der getroffene Absprachen dezidiert
aufführt. Das Gleiche gilt für angefragte und genehmigte Untervermietung.    1.
Subsequent modifications of or additions to this Agreement must be made in
writing. This shall also apply to any partial waiver of this requirement for the
written form. With regard to any agreements between the parties in relation to
consent to alterations by the Lessee and the need for reinstatement works, both
parties agree to draw up a supplement to the present lease contract, which
complies with the requirement for writing, in which the agreed terms are set out
conclusively. The same shall apply to requests for consent to sub-letting and
consents granted. 2. Den Mietparteien sind die besonderen gesetzlichen
Schriftformerfordernisse des § 578 BGB iVm. § 550 BGB und die sich hieruas
ergebenden Rechtsfolgen bekannt. Sie verpflichten sich hiermit gegenseitig auf
jederzeitiges Verlangen einer Partei alle Handlungen vorzunehmen und Erklärungen
abzugeben, die erforderlich sind, um dem gesetzlichen Schriftformerfordernis
Genüge zu tun und den Mietvertrag nicht unter Berufung auf die Nichteinhaltung
der gesetzlichen Schriftrom vorzeitig zu kündigen, wobei diese Regularien nicht
für einen etwaigen Erwerber des Objektes gelten.    2. The Parties are aware of
the special requirements for the written form stipulated by law in § 578 as
related to § 550 of the Civil Code and of the resulting legal consequences. The
Parties hereby mutually agree upon the request at any to time of one Party to
undertake all acts and issue all declarations that are necessary to satisfy the
requirement for the written form prescribed by law and not to terminate this
Lease Agreement early, invoking the non-observance of the statutory written
form, whereby these provisions shall not apply to any buyer of the property. 3.
Etwaige anderweitige/vorherige mitvertragliche Regelungen das Mietobjekt oder
Teile des Mietobjektes zwischen den Parteien betreffend werden durch hiesigen
Vertrag vollständig ersetzt.    3. Any other/previous leased agreement
arrangements regarding the Leased Object or parts thereof between the Parties
shall be completely replaced by this Agreement.



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  23  von/of 25

 

§ 22 Hausordnung    § 22 Building Rules ¨ Eine Hausordnung existiert und wird
als Anlage Bestandteil dieses Vertrages.    ¨ Building rules exist and shall
form an integral component of this Agreement. x Eine Hausordnung existiert
nicht, d.h.ein friedliches Zusammenleben der Mieter / Hausbewohner ist nur
möglich, wenn jeder sich von dem Gedanken der Gemeinschaft leiten läßt.    x No
building rules exist, i.e. peaceful coexistence of the lessees/residents is only
possible if everybody is guided by thoughts about the community. § 23 Sonstige
Vereinbarungen    § 23 Miscellaneous Covenants 1. Der Vermieter sichert zu, dass
die Zufahrt/der Zugang zur Tiefgarage im Untergeschoss der Gebäude Neuenhofer
Weg 3 – 5 ausschließlich den Mietern der hierin befindlichen Stellplätze sowie
jederzeit dem Eigentümer ermöglicht wird.    1. The Lessor represents that entry
by vehicle or foot to the underground parking garage in the basement of the
building at Neuenhofer Weg 3 – 5 will exclusively be enabled for the lessees of
the parking spaces there as well as the owner at any time. Insbesondere wird
keine bauliche Änderung vorgenommen, die eine Durchfahrt durch die Tiefgarage in
benachbarte Tiefgaragen ermöglicht.    In particular, no structural alteration
shall be undertaken enabling cars to pass through the underground parking garage
into the neighboring underground parking garage. 2. Sollte der Vermieter
beabsichtigen, das Objekt zu verkaufen, wird dem Mieter ein Vorkaufsrecht
eingeräumt. Die Parteien des Mietvertrages kommen überein, dass auf die
dingliche Absicherung dieses Vorkaufsrechts verzichtet wird.    2. Should the
Lessor plan to sell the property, the Lessee shall be granted a preemptive
purchase right. The Parties to this Lease Agreements agree to waive having this
preemptive purchase right secured in rem. 3. Dem Mieter wird ein Optionsrecht
auf frei werdende Flächen und Tiefgaragen- bzw. Außenstellplätzen im Objekt
Neuenhofer Weg 3 – 5 eingeräumt, wobei potentiell frei werdende Mietflächen nur
in folgenden, derzeit von der Finders GmbH angemieteten Räumen bestehen können.
   3. The Lessee is granted an option in respect of premises and underground or
external parking spaces which become available in the premises at Neuenhofer Weg
3-5, although there may only be potentially available rental space in the
following premises currently let to Finders GmbH. 4. Der Vermieter wird dem
Mieter die frei werdenden Flächen nach Kenntnis des Freiwerdens zu den unten
aufgeführten Mietkonditionen anbieten. Der Mieter hat innerhalb eines Monats
nach Zugang eines entsprechenden Angebots des Vermieters das Anmietrecht durch
Rücksendung seiner schriftlichen Annahme auszuüben, wobei die Mietkonditionen
als vereinbart gelten (s. nachfolgende tabellarische Auflistung).    4. The
Lessor shall offer space which becomes available to the Lessee after the Lessor
becomes aware of it, on the lease conditions set out below. The Lessee must
exercise its right to rent them within one month after receipt of the Lessor’s
offer by returning its written acceptance, at which point the lease conditions
shall be deemed to have been agreed (see list in the table below).

a)      Grundmiete / Basic Rent

  



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  24  von/of 25

 

Raumart/Room type

  

Lage/Location

   Fläche /m²
Anzahl/#      m²-Preis /
je Stp.      Summe /
Gesamt  

Gastraum, Küche, Lager, Umkleide, Damen/Herren WC Restaurant, kitchen, storage,
changing room, bathroom women/men

  

Hs.Nr.3, EG

Groundfloor

     130,00 m²         11,50 €         1.495,- €   

Lagerfläche / Storage

   UG / Basement      13,60 m²         7,72 €         105,- €   

Außenstellplatz / Parking space outside

   Außen / outside      1         20,00 €         20,- €               

 

 

 

Gesamt / Total

              1.620,- €   

 

  b) Betriebs-/Heizkostenvorauszahlungen / Advance payments for
operating/heating costs

 

Vorauszahlung Betriebskosten/ advance payment operating costs

     150,00 €   

Vorauszahlung Heizkosten/ advance payment heating costs

     86,00 €      

 

 

 

Gesamt netto / Net Total

     1.856,00 €   

 

  c) Umsatzsteuer / Mehrwertsteuer / Turnover tax / value-added tax

 

19 % MwSt. / VAT 19%

     352,64 €      

 

 

 

Gesamt brutto / Gross Total

     2.208,64 €      

 

 

 

 

§ 24 Wirksamkeit von Vertragsbestimmungen    § 24 Validity of the Contractual
Provisions Durch die etwaige, auch im Wege der Vertragsauslegung durch Umdeutung
oder Zurückführung auf einen wirksamen Kern nicht zu heilende Ungültigkeit einer
Bestimmung, eines Teils einer Bestimmung oder mehrerer Bestimmungen dieses
Mietvertrages wird die Gültigkeit der übrigen Bestimmungen nicht berührt.   
Through any invalidity of a provision, part of a provision or several provisions
of this Agreement which cannot be healed even by reinterpreting this Agreement
or referring to a valid core, the validity of the other provisions shall not be
affected thereby. Dieser Vertrag ist doppelt und gleichlautend ausgefertigt,
selbst gelesen, genehmigt und eigenhändig unterschrieben. Beide Vertragsparteien
haben eine Ausfertigung erhalten. Die Parteien verpflichten sich, alle
nachträglichen Vereinbarungen unter Beachtung der Schriftform zu fertigen und   
This Agreement is hereby executed in two identical counterparts, each read,
approved and signed in person. Both Parties have received one counterpart. The
Parties hereby agree to make all subsequent agreements in observance of the
written form and to bind them firmly to the



--------------------------------------------------------------------------------

Mietvertrag für gewerbliche Räume/Lease Agreement for Commercial Space    LOGO
[g60351ex10_1pg1nf.jpg]    Seite/Page  25  von/of 25

 

jeweils fest mit dem Originalexemplar zu verbinden, sich jedenfalls bei
Nichtbeachtung nicht auf Verstoß gegen die Schriftform zu berufen.    original
counterpart, and at any rate not to invoke a breach of the requirement for the
written form in the event of non-observance. (Ort, Datum)    (Ort, Datum)
October 19, 2015   

October 19, 2015

/s/ Dirk Michels

  

/s/ Thomas Huebner

Abiomed Europe GmbH    gewoge AG, Thomas Huebner Dirk Michels   

/s/ Rita Geffers

  

/s/ Ulrich Warner

Abiomed Europe GmbH    gewoge AG, Ulrich Warner Rita Geffers    Anlagen   
Annexes Anlagen Nummern I- V – farblich markierte Pläne    Annex Nos. I- V– maps
marked in color

Anlage VI Mängelprotokoll über vermieterseits zu beseitigende Mängel

 

Anlage VII – Mietvertrag zwischen den Parteien über anderweitige Flächen vom
19.07.2013 bzw. 29.07.2013 in Kopie nebst 1. Nachtrag in Kopie

  

Annex VI Notice of defects which need to be rectified by Lessor

 

Annex VII – Lease agreement between the parties for supplemental space dated 19
July 2013 / 29 July 2013 in copy together with the first amendment in copy